Citation Nr: 0808553	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  99-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for hypertension, to 
include as due to tobacco use in service or due to nicotine 
dependence.

5.  Entitlement to service connection for a pulmonary 
disorder (claimed as asthma) due to tobacco use in service or 
due to nicotine dependence.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  He also served in Army National Guard from November 
1978 to April 1994.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision by the 
Department of Veterans' Affairs (VA) Records Management 
Center in St. Louis Missouri.

The Board remanded the claims in May 2005 so that additional 
development of the evidence could be undertaken.  

In November 2007, the veteran submitted additional evidence 
without a waiver of initial RO review.  However, as this 
evidence is cumulative of evidence establishing current 
treatment for hypertension, and as it does not address 
whether hypertension was incurred or aggravated in-service, 
the Board will proceed to adjudicate this issue.

In June 2005 correspondence the veteran informed VA that he 
was, essentially, not claiming entitlement to service 
connection for "residuals of a back injury."  He added that 
he had a "neck injury."  Entitlement to service connection 
for "back and neck injury" was denied by the RO in July 
1998.  The veteran did not, however, with sufficient 
specificity withdraw his previously perfected appeal of 
entitlement to service connection for residuals of a "back" 
injury.  Hence, the Board will continue its appellate review 
of this matter.  


FINDINGS OF FACT

1.  A bilateral hearing loss was incurred during service as a 
result of the veteran's in-service noise exposure. 

2.  The veteran is not shown to be have a low back disorder 
that is due to any event or incident of service, and lumbar 
arthritis was not manifested to a compensable degree in the 
first year following his separation from active duty.

3.  The veteran is not shown to be have a neck disorder that 
is due to any event or incident of his service, and cervical 
arthritis was not manifested to a compensable degree in the 
first year following his separation from active duty.

4.  The veteran became nicotine dependent during his period 
of active military service.

5.  The veteran currently has hypertension; however, it was 
neither manifested during service, nor manifested to a 
compensably disabling degree within one year of separation 
from active duty service, and it is not medically attributed 
to his in-service use of tobacco products.

6.  The veteran currently has dyspnea, however, the disorder 
is not medically attributed to his use of tobacco products 
during service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007). 


2.  A back disorder was not incurred or aggravated by active 
service, and lumbar arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  A neck disorder was not incurred or aggravated by active 
service, and cervical arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

4.  Hypertension was not incurred or aggravated in-service, 
it may not be presumed to have been so incurred, and it is 
not linked to any in-service nicotine dependence..  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

5.  A chronic pulmonary disorder was not incurred or 
aggravated inservice, and any current pulmonary disorder is 
not linked to in-service nicotine dependence..  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran as part of a 
supplemental statement of the case in April 2004 and in May 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In both April 2004 and May 2005 the claimant was notified of 
the need to submit all pertinent evidence in his possession.  
In an October 2007 supplemental statement of the case he was 
provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  The claims 
were readjudicated in the October 2007 supplemental statement 
of the case (SSOC).

Factual Background

The service medical records note completely normal clinical 
findings at the time of the veteran's May 1958 enlistment and 
July 1962 separation examinations.  Complaints or findings 
concerning the instantly claimed disorders were not noted.  

Service medical records relating to the veteran's National 
Guard duty include an April 1991 Report of Medical History 
which includes a diagnosis of an eight year history of 
hypertension 

A February 1995 letter from a private physician reported that 
the veteran had hypertension.

A May 1995 private medical record includes a diagnosis of 
asthma.

Private pulmonary testing findings from August 1995 were 
reported to be normal.  

As part of a letter received by VA from the veteran in 
September 1997 the veteran claimed that he had hearing loss 
due to in-service noise exposure.  He specifically referenced 
the firing of "big guns" while aboard a ship.  Personnel 
records show that the veteran was assigned onboard various 
ships.  

A private audiologic report dated in March 1998 includes a 
diagnosis of bilateral sensorineural hearing loss.  

A July 1998 note from a private physician shows that the 
physician claimed to have treated the veteran for 
hypertension for the prior ten years.  


The report of a March 1998 VA respiratory examination 
includes a diagnosis of history of asthma, "not heard."  
The report of VA pulmonary function testing accomplished in 
April 1998 included a diagnosis of mild obstructive airway 
disease with an obesity pattern.  The examiner commented that 
a diagnosis of asthma could not be excluded and clinical 
correlation was suggested.  

The report of a VA audiological examination conducted in 
March 1998 shows bilateral hearing loss as defined as part of 
38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was 
diagnosed.  

The report of a VA orthopedic examination conducted in March 
1998 shows that the veteran provided a history of in-service 
back and neck injuries.  A diagnosis of degenerative cervical 
and lumbar arthritis was supplied.  

The veteran was also afforded a VA general medical 
examination in March 1998.  He complained of, in pertinent 
part, asthma and hypertension.  Neither asthma nor 
hypertension were found to then be manifest.  

In May 1998 correspondence the veteran informed VA that he 
incurred neck and back injuries while working in the military 
brig.  He claimed to have been "jumped" by three prisoners.  
He added that his back problems were related to his falling 
during maneuvers.  As noted above, the service medical 
records are silent as to treatment for any neck and or back 
problems.  Service personnel records associated with the 
record in November 2006, while showing that the veteran was 
assigned to the brig at Marine Barracks, Key West, Florida, 
and while showing that his duties included guard and sentry, 
make no mention of his involvement in any assault-related 
incident at the brig.  

In a May 1998 letter from the veteran he alleged that asthma 
was in part due to in-service cigarette smoking.  

Hypertension was diagnosed following a July 1998 VA heart 
examination.  


Friends of the veteran, in letters received by VA in January 
1999, claimed that the appellant did not smoke cigarettes 
before he entered military but that he began smoking while in 
the Marines.  

The veteran informed VA in January 1999 that he began smoking 
cigarettes in 1958, and continued to smoke for approximately 
10 years following his active military service.  

The veteran claimed as part of his August 1999 substantive 
appeal that a private physician had placed him on prescribed 
mediations shortly before his 1962 military discharge.  He 
noted, however, that he was unable to obtain medical records 
from this physician, as he was deceased.  

The report of a December 2005 VA orthopedic examination shows 
that the examiner had an opportunity to review the veteran's 
claims folder.  The veteran gave a history of incurring neck 
injuries in 1960 as a result of his involvement in a fight 
while assigned as a prison guard.  He informed the examiner 
that he did not incur a back injury in service, but rather 
incurred a back injury following his service separation as a 
result of a work-related injury.  Multilevel cervical 
degenerative disc disease was diagnosed.  The examiner noting 
that no available records showed that the veteran sustained a 
cervical injury during service stated that an opinion 
addressing the etiology of the claimed neck could not be 
supplied without resorting to mere speculation.  

A December 2005 VA mental disorders examination report shows 
that the veteran claimed to have began smoking cigarettes 
during his military service, and that cigarettes were 
supplied to him as part of his "c-rations."  He denied 
smoking for the past ten years.  The examiner opined that the 
veteran did not currently meet the Diagnostic and Statistical 
Manual of Mental Disorders' (4th ed.) criteria for nicotine 
dependence.  The examiner noted, however, that the veteran 
had, in the past, meet the criteria for nicotine dependence.  
The examiner therefore opined that the veteran's nicotine 
dependence was acquired in service, and was at least as 
likely as not the cause of his continued smoking after his 
service separation.  Nicotine dependence in sustained 
remission was diagnosed.  


The veteran was afforded a VA hypertension examination in 
December 2005.  The veteran took Avapro daily.  Hypertension 
was diagnosed.  The examiner opined that the claims file did 
not contain enough medical information to establish a nexus 
between hypertension and cigarette smoking.  Hence, the 
examiner found that it was less likely as not that 
hypertension was secondary to the appellant's history of 
cigarette smoking.  

Following a December 2005 VA examination which diagnosed 
normal cardiac findings, the examiner opined that it was not 
as likely as not that the veteran's claimed cardiac problems 
(history of cardiac catheterization seven years earlier) were 
secondary to his history of smoking.  

The report of a VA audiological examination conducted in 
December 2005 shows that the veteran provided a history of 
in-service noise exposure.  The examiner noted that no 
hearing loss was documented during the veteran's military 
service.  Bilateral sensorineural hearing loss was shown on 
hearing testing.  The examiner opined that the veteran's 
hearing loss was "at least as likely as not" caused by the 
veteran's military noise exposure.  

Following a December 2005 VA pulmonary examination the 
examiner found that the veteran had symptoms of dyspnea, but 
also found that there was no strong clinical evidence that 
this arose from asthma as the veteran did not have a clear 
diagnosis of asthma.  The examiner opined that no clear 
connection existed between dyspnea and cigarette smoking, and 
added that the veteran's current dyspnea was not related to 
his military service.  The examiner confirmed his examination 
findings/opinions after reviewing the veteran's claims folder 
later in December 2005.  

The Board recently received correspondence from the veteran.  
See letter dated and received in February 2008.  In pertinent 
part to this appeal, included with the correspondence was a 
photocopy of an August 2007 prescription issued by a private 
physician; medication had been prescribed the veteran for 
treatment of hypertension.  


The Board is cognizant of the fact that this additional 
evidence concerning the veteran's service connection claim 
for hypertension has been received subsequent to the RO's 
issuance of its SSOC in October 2007 and without waiver of 
initial RO consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).  Normally, such evidence must be considered by the 
RO, the agency of original jurisdiction, prior to 
adjudication of the claim by the Board, thereby warranting a 
remand.  38 CFR § 20.1304; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, such notification would serve no 
useful purpose as this recently submitted prescription form 
photocopy is duplicative of evidence previously submitted by 
the veteran in November 2007.  See discussion in INTRODUCTION 
above.  Again, as this evidence is cumulative of evidence 
establishing current treatment for hypertension, and as it 
does not address whether hypertension was incurred or 
aggravated in-service, the Board will proceed to adjudicate 
this issue.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when  
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when  
the auditory thresholds for at least three of the frequencies  
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or  
greater; or when the speech recognition scores using the  
Maryland CNC Test are less than 94 percent.  38 C.F.R.  
§ 3.385.

Arthritis and hypertension may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In February 1993, the VA General Counsel issued an opinion 
instructing when benefits may be awarded based upon tobacco 
use in service.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  

In June 1993, the General Counsel clarified the February 1993 
opinion.  The General Counsel stated that the prior opinion 
did not mean that service connection would be established for 
a disability related to tobacco use merely because the 
affected veteran had smoked in service.  Rather, it meant 
that disability allegedly related to tobacco use, if not 
diagnosed until after service, would not necessarily be 
precluded from the establishment of service connection.  The 
General Counsel held that the claimant must demonstrate, 
through competent evidence, that the claimed disability 
resulted from the use of tobacco during service, and that the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).

In May 1997, the VA General Counsel held that secondary 
service connection may be granted if the following three 
questions can be answered affirmatively:  (1) Whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans benefits; (2) whether 
the veteran acquired a dependence on nicotine in service; and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97; 62 Fed. 
Reg. 37954 (1997).  Precedent opinions of the General Counsel 
are binding upon the Board under 38 U.S.C.A. § 7104(c).  

Given that the appellant filed his claim in August 1997, the 
current provisions of 38 U.S.C.A. § 1103 are not applicable.

VAOPGCPREC 19-97 holds further that while 38 C.F.R. § 3.310 
provides for "secondary service connection," if a claimant 
could establish that a disease or injury resulting in 
disability was a direct result of tobacco use during service 
(e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Bilateral Hearing Loss

The medical evidence shows that the veteran currently has 
bilateral hearing loss meeting VA standards.  Moreover, the  
medical evidence, by way of VA audio examination findings 
reported in December 2005, suggests a link between the 
veteran's in-service noise exposure and his current hearing 
loss.  An opinion to the contrary is not of record.  

Given the foregoing, the veteran's bilateral hearing loss is 
found to have been incurred in service.  The claim is 
granted.

Residuals of a Back Injury

As to the veteran's claim of entitlement to service 
connection for a low back disorder, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that a current low back disorder, 
manifested by degenerative disc disease is related to 
service.  The service medical records, to include his 
entrance and separation examinations, are entirely negative 
for findings, complaints or diagnoses of a back disability.  

Further, as reported above, the veteran on more than one 
occasion has informed VA that, in essence, he is in fact not 
seeking service connection for a back disorder.  In December 
2005, he informed a VA orthopedic examiner that he only 
incurred a back injury following service separation as a 
result of a work-related injury.  Here, no examiner has 
linked any current back disability to service.  


Therefore, the preponderance of the competent evidence is 
against finding an etiological relationship between any back-
related disorder, whether claimed or not by the veteran, and 
any in-service incident.

While lumbar arthritis has been diagnosed, that diagnosis was 
first made in 1998, many years following the veteran's 1962 
service separation.  Thus, presumptive service connection may 
not be granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

To summarize, there is no competent medical evidence relating 
any current lumbar disorder to his service.  As such, the 
preponderance of the evidence is against any claim of 
entitlement to service connection for back injury residuals.

Residuals of a Neck Injury

Regarding the veteran's claim for service connection for a 
neck disorder, after a review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the appellant's current neck disorder, 
manifested primarily by degenerative disc disease, is related 
to service.  The service medical records, to include his 
entrance and separation examinations, are entirely negative 
for findings, complaints or diagnoses of a neck disability.  

While the veteran claims that he has a neck disorder as a 
result of being assaulted in-service, personnel records do 
not support this.  Moreover, no examiner has linked any 
current neck disability to service.  To this, the VA examiner 
who conducted the December 2005 VA orthopedic examination 
specifically opined that, without supporting documentation to 
confirm the veteran's claimed in-service assault, to find an 
etiological link between a neck disorder and military service 
would have to based on mere speculation.  The Board may not 
base its decision on speculation.

Therefore, the preponderance of the competent evidence is 
against finding a relationship between any neck related 
disorder and any in-service incident.  Further while cervical 
arthritis has been diagnosed this diagnosis was first made in 
1998, many years following the veteran's 1962 service 
separation.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.


To summarize, there is no competent medical evidence relating 
any current neck disorder to his service.  The preponderance 
of the evidence is against the claim of entitlement to 
service connection for neck injury residuals.

Hypertension and Pulmonary Disorder - To Include as Secondary 
to Nicotine Dependence Based on the In-Service use of Tobacco 
Products

The veteran's service medical records are completely negative 
for hypertension or any lung abnormality.  X-rays of the 
chest at induction and separation were noted to be normal.  
There was also no mention of smoking.

In August 1997, the veteran filed a claim for VA compensation 
for asthma and high blood pressure, related to smoking.  

Based on a review of the evidence, and the applicable laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for hypertension and pulmonary disorder due to in-
service tobacco use.  The Board does not question the 
assertion that the veteran smoked during his period of active 
military service:  He has offered statements on that point, 
and has provided supportive lay statements as well.  Nor does 
the Board question that he developed nicotine dependence 
during service; the VA mental disorders examiner in December 
2005, while finding that the veteran was not then nicotine 
dependent, did find that he was dependent on nicotine during 
his active military service.  The Board also does not dispute 
that the veteran has hypertension, and while asthma is not 
currently diagnosed, in the course of a December 2005 VA 
respiratory examination dyspnea was diagnosed.  

The real question is whether there is a link between the 
veteran's hypertension and dyspnea and his inservice use of 
tobacco products.  The record contains medical opinions that 
address this question.  As reported above, a VA examiner in 
December 2005, in diagnosing hypertension, opined that the 
claims file did not contain enough medical information to 
establish a nexus between hypertension and cigarette smoking.  
The examiner therefore found that it was less likely as not 
that hypertension was secondary to his history of cigarette 
smoking.  


The VA medical examiner who conducted the December 2005 
pulmonary examination, in finding that the veteran did not 
have asthma but rather dyspnea, opined that no clear 
connection existed between dyspnea and cigarette smoking.  
The examiner added that the veteran's current dyspnea was not 
related to his military service.  The Board observes that the 
medical opinions were rendered after the respective examiners 
had an opportunity to review the claims folder and examine 
the veteran.  

There is no evidence that hypertension was manifest in the 
first postservice year so as to warrant consideration of 
presumptive service connection for hypertension as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the veteran's belief that his 
hypertension and claimed asthma can be attributed to tobacco 
use in service.  However, the record does not establish that 
he has the medical training necessary to offer competent 
opinions on matters of medical etiology.  Espiritu (a lay 
person is not competent to offer opinions that require 
medical knowledge).  As a result, his assertions in that 
regard cannot be accorded any probative weight.  Given the 
more probative medical opinion evidence discussed above, the 
Board must conclude that the greater weight of the evidence 
is against the claims for service connection.  

The remaining appeals are denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims (with the 
exception of the claim concerning bilateral hearing loss), 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for back injury residuals 
is denied.

Entitlement to service connection for neck injury residuals 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a pulmonary disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


